CRIST, Judge.
Movant appeals from the denial of his Rule 24.035 motion on grounds it was untimely filed. We affirm.
Movant, who pled guilty and was sentenced prior to January 1, 1988, filed his Rule 24.035 motion on July 5, 1988. Because movant filed his motion after the *336June 30, 1988 deadline for sentences pronounced prior to January 1, 1988, Rule 24.035(1), his motion was properly denied. Day v. State, 770 S.W.2d 692 (Mo. banc, 1989). The procedural time limits are reasonable, thus movant’s right to petition for a writ of habeas corpus was not suspended. Wiglesworth v. Wyrick, 531 S.W.2d 713, 720[3] (Mo. banc 1976).
The judgment is based on findings of fact that are not clearly erroneous. No error of law appears. An extended opinion would have no precedential value.
Judgment affirmed. Rule 84.16(b).
CRANDALL, P.J., and REINHARD, J., concur.